UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 04-1332



GEORGIA ARNETTE GREEN,

                                                 Plaintiff - Appellant,

             versus


C. BRANSON VICKERY, III, State Elect District
Attorney; DAWN STROUD, Lenoir County Clerk; W.
E. SMITH, Sheriff; ALL JUDGES FOR LENOIR
COUNTY,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-122-4-H)


Submitted:    August 11, 2004                 Decided:   August 23, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Georgia Arnette Green, Appellant Pro Se. Thomas Giles Meacham,
Jr., NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Mark Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Georgia Arnette Green appeals from the district court’s

order   dismissing her action in which she sought to remove her

criminal prosecution from state court to the federal district court

pursuant to 28 U.S.C. § 1443 (2000).          While the district court

properly concluded that it lacked jurisdiction over the case, see

City of Greenwood, MS v. Peacock, 384 U.S. 808, 827-28 (1966), the

proper disposition upon a determination of the lack of subject

matter jurisdiction is to remand the case to the state court,

rather than dismiss the action.      See 28 U.S.C. §§ 1446(c)(3), (4),

1447(c) (2000); see also Roche v. Lincoln Prop. Co., 373 F.3d 610,

612   (4th   Cir.   2004)   (determining   that   district   court   lacked

jurisdiction, vacating district court’s order, and directing action

remanded to state court); Virginia v. Wallace, 357 F.2d 105, 106

(4th Cir. 1966) (affirming district court order remanding criminal

prosecution to state court).

             Accordingly, we vacate the district court’s dismissal

order and remand this case to the district court with instructions

to remand the case to the state court.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    VACATED AND REMANDED


                                   - 2 -